 Case 2:18-cv-03476-SMM Document 28-1 Filed 10/17/18 Page 1 of 14




                   EXHIBIT 1



CASE NO. 2:18-cv-01591-APG-PAL


Declaration of Jamie L. Zimmerman




                   EXHIBIT 1
                                                                   Case 2:18-cv-03476-SMM Document 28-1 Filed 10/17/18 Page 2 of 14




                                                         1 H1 LAW GROUP
                                                           ERIC D. HONE
                                                         2 Nevada Bar No. 8499
                                                           eric@h1lawgroup.com
                                                         3
                                                           JAMIE L. ZIMMERMAN
                                                         4 Nevada Bar No. 11749
                                                           jamie@h1lawgroup.com
                                                         5 701 N. Green Valley Parkway, Suite 200
                                                           Henderson NV 89074
                                                         6 Phone 702-608-3720
                                                           Fax    702-608-3759
                                                         7

                                                         8 Attorneys for Defendants

                                                         9
                                                                                        UNITED STATES DISTRICT COURT
                                                        10
                                                                                               DISTRICT OF NEVADA
               Tel: 702‐608‐3720 Fax: 702‐608‐3759
               701 N. Green Valley Parkway, Suite 200




                                                        11
                                                           INTERNATIONAL MARKETS LIVE, INC., a                 CASE NO. 2:18-cv-01591-APG-PAL
                     Henderson, Nevada 89074




                                                        12 New York corporation dba iMarketslive,
H1 LAW GROUP




                                                        13                                Plaintiff,           DECLARATION OF JAMIE L.
                                                                    v.                                         ZIMMERMAN IN SUPPORT OF
                                                        14                                                     DEFENDANTS’ REPLY IN SUPPORT OF
                                                           BLUE CAPITAL FX, LLC, an Arizona limited            COUNTERMOTION TO DISMISS
                                                        15 liability case; KEN IBIZUGBE, an individual;        PLAINTIFF’S AMENDED COMPLAINT
                                                           HEATHER LOPEZ, an individual; NATE                  [ECF 17]
                                                        16 BARNES, an individual,

                                                        17                                Defendants.
                                                        18

                                                        19          I, Jamie L. Zimmerman, under penalty of perjury, declare and state as follows:
                                                        20          1.     I am over the age of eighteen years of age and, based on my personal
                                                        21 knowledge, am competent to testify as to the matters set forth herein.

                                                        22          2.     I am an attorney of record for Defendants Blue Capital FX, LLC, Ken Ibizugbe,
                                                        23 Heather Lopez, and Nate Barnes in the above-captioned matter.

                                                        24          3.     I make this declaration in support of Defendants’ Reply in Support of
                                                        25 Countermotion to Dismiss Plaintiff’s Amended Complaint [ECF No. 17].

                                                        26 / / /

                                                        27 / / /

                                                        28 / / /

                                                                                                           1
                                                                  Case 2:18-cv-03476-SMM Document 28-1 Filed 10/17/18 Page 3 of 14




                                                         1         4.      Attached hereto as Exhibit 1-A is a true and correct copy of the Policies and

                                                         2 Procedures currently available on Plaintiff International Markets Live, Inc.’s website.

                                                         3 http://www.myimarketslive.co/en-US-38605/ (last visited Oct. 16, 2018).

                                                         4         5.      Attached hereto as Exhibit 1-B is a true and correct copy of the current Nevada

                                                         5 Secretary of State’s Business Entity Lookup for “International Markets Live” (last visited

                                                         6 Oct. 16, 2018). The search yields no results.

                                                         7         I declare under penalty of perjury that the foregoing is true and correct.

                                                         8         DATED this 17th day of October 2018.

                                                         9

                                                        10
               Tel: 702‐608‐3720 Fax: 702‐608‐3759
               701 N. Green Valley Parkway, Suite 200




                                                        11                                                 JAMIE L. ZIMMERMAN
                     Henderson, Nevada 89074




                                                        12
H1 LAW GROUP




                                                        13

                                                        14

                                                        15

                                                        16

                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28

                                                                                                            2
    Case 2:18-cv-03476-SMM Document 28-1 Filed 10/17/18 Page 4 of 14



























                     




                   (;+,%,7$
Case 2:18-cv-03476-SMM Document 28-1 Filed 10/17/18 Page 5 of 14
Case 2:18-cv-03476-SMM Document 28-1 Filed 10/17/18 Page 6 of 14
Case 2:18-cv-03476-SMM Document 28-1 Filed 10/17/18 Page 7 of 14
Case 2:18-cv-03476-SMM Document 28-1 Filed 10/17/18 Page 8 of 14
Case 2:18-cv-03476-SMM Document 28-1 Filed 10/17/18 Page 9 of 14
Case 2:18-cv-03476-SMM Document 28-1 Filed 10/17/18 Page 10 of 14
Case 2:18-cv-03476-SMM Document 28-1 Filed 10/17/18 Page 11 of 14
Case 2:18-cv-03476-SMM Document 28-1 Filed 10/17/18 Page 12 of 14
Case 2:18-cv-03476-SMM Document 28-1 Filed 10/17/18 Page 13 of 14




               EXHIBIT 1-B
     Case 2:18-cv-03476-SMM Document 28-1 Filed 10/17/18 Page 14 of 14


                                                                                                               Home | Forms | Announcements | FAQ | Contact Us


                                                                                                                                   Search nvsos.gov...                       GO



                              SOS INFORMATION             ELECTIONS          BUSINESSES           LICENSING          INVESTOR INFORMATION                ONLINE SERVICES



                                                                                                                      My Data Reports      Commercial Recordings       Licensing



                                                               Nevada Business Search
                                        * Includes Trademarks, Trade Names, Service Marks, Reserved Names & Business Licenses



                      Search by Entity Name:                                       International Markets Live



                                         Sort by Relevance                              descending        ascending order

                                                                   Include phonetic matches           


                                                                             Search Tips



                                                                               Search



                                            No results for entity name search on "International Markets Live"



Data in this system may be up to fifteen minutes behind actual filings in the Secretary of State's office. In order to optimize the business search experience for all our

                                 customers, the automated and/or systematic collection of data from this website is strictly prohibited.
